Citation Nr: 1633761	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-11 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1950 to November 1952.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This matter was subsequently transferred to the RO in Phoenix, Arizona. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma during service. 

2. The Veteran's bilateral sensorineural hearing loss is etiologically related to service. 

3. The Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis for Bilateral Hearing Loss and Tinnitus Claims

The Veteran contends that his bilateral hearing loss and tinnitus are related to service.  Specifically, he asserts that his current hearing loss and tinnitus stem from his frequent exposure to acoustic traumas in service, including constant, heavy mortar fire.  A June 2009 response from the Defense Personnel Records Information Retrieval System corroborates the Veteran's statements that he was in combat during service.  Thus, the Board finds that he was exposed to acoustic trauma in service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A VA audiology examination from October 2014 demonstrates that the Veteran's auditory thresholds for his right and left ears were 50 decibels and 65 decibels, respectively, at a frequency of 2000 hertz.  Thus, the Veteran has a current hearing loss disability for VA compensation purposes.  Moreover, the Veteran has credibly and competently alleged that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a veteran is competent to self-diagnose tinnitus).  Thus, the Board finds that the Veteran has a current tinnitus disability for VA compensation purposes.   

In September 2009, the Veteran's service records were determined to be unavailable due to fire-related reasons.  When service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The only service record associated with the file is the Veteran's separation examination, which does not indicate hearing issues.  Audiometric results were not provided. 

In the October 2014 VA examination, the VA examiner opined that a medical opinion could not be issued regarding the etiology of the Veteran's bilateral hearing loss or tinnitus.  The examiner explained that due to the unavailability of the Veteran's service records, as well as his history of significant noise exposure during and after service, it is impossible to determine whether the Veteran's tinnitus and hearing loss is related to military noise without resorting to mere speculation. 

The Board finds that the evidence is in relative equipoise and, resolving reasonable doubt in favor of the Veteran, finds that the Veteran's hearing loss and tinnitus disabilities are related to service and service connection is warranted.  Because the Board has issued a full grant on the issue at hand, a discussion of VA's duties to notify and assist the Veteran in the development of his claim is not required.









[Continued on Next Page]
ORDER

Service connection for bilateral sensorineural hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


